Name: Commission Regulation (EEC) No 123/81 of 7 January 1981 temporarily suspending advance fixing of the export refund for butter exported in the form of certain goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 81 Official Journal of the European Communities No L 8 / 15 COMMISSION REGULATION (EEC) No 123/81 of 7 January 1981 temporarily suspending advance fixing of the export refund for butter exported in the form of certain goods not covered by Annex II to the Treaty tive advance fixing of the refund ; whereas it is neces ­ sary to suspend temporarily advance fixing of the refund for some of the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece (2 ), Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the detailed rules governing the granting of the refund for butter exported in the form of goods not covered by Annex II to the Treaty must be reviewed ; whereas this situation could lead to specula ­ Advance fixing of the export refund for the products falling within heading No 04.03 of the Common Customs Tariff exported in the form of the following goods is suspended during the period 8 to 12 January 1981 : 18.06 D II c) 21.07 G VII to IX Article 2 This Regulation shall enter into force on 8 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 January 1981 . For the Commission The President Gaston THORN (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 323 , 29 . 11 . 1980 , p . 27 .